IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL C. DUFFEY,                          : No. 568 MAL 2015
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (TROLA-DYNE, INC.),                   :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of February, 2016, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


      Did the Commonwealth Court err in concluding that an Impairment Rating
      Evaluation (IRE), which is designed to rate the percentage of disability two
      years out from a work injury, was valid where the IRE only considered the
      injuries listed on the notice of compensation payable issued at the time of
      injury, and did not consider additional injuries that subsequently arose and
      were known at the time of the IRE but not yet formally added to the
      description of injury?


      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.